Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In stating “wherein the detection point includes an existing detection point forming the map data stored in the map data storage unit, and a current state detection point detected by the non-contact sensor”  the claim is made indefinite as the existing and current points were described as separate points in Claim 1, from which Claim 2 depends.  Furthermore, this limitation precedes the limitation to determine whether the two points are in fact the same point- the claim states that the detection point represents both the pre-existing and current detection points, then subsequently states that this may not be the case in following limitations meant to determine whether this is true or not. 
Claims 3 and 4 are rejected for depending from Claim 2, rejected under 112(b) above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the abstract ideas as follows:
detects a position of a work machine traveling on a traveling path; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person identifying an object’s location.
detects a position of an object around the work machine; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person recognizing objects in their or their vehicle’s vicinity.
creates map data on a basis of a detection point of the object and detection data of the position sensor, the detection point … satisfying a defined matching condition which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person mentally mapping objects to locations.
Claim 1 recites the following additional elements:
a position sensor; a non-contact sensor; a map data creation unit; and detected by the non-contact sensor which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim 2 recites the abstract ideas as follows:
wherein the detection point includes an existing detection point forming the map data … and a current state detection point, which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person recognizing previously known and new information about a feature which has been seen.
and the matching condition includes that a matching ratio between the existing detection points and the current state detection points is equal to or lower than a threshold of the matching ratio; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining whether a newly-sighted feature is similar enough to a previously-noticed feature to be the same.
Claim 2 recites the following additional elements:
a map data storage unit that stores the map data; stored in the map data storage unit; which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim 3 recites the abstract ideas as follows:
creates the map data using the current state detection point that does not match the existing detection point when the matching ratio is equal to or lower than the threshold of the matching ratio; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining whether a newly-sighted feature not a previously-noticed feature, and remembering is as a new map feature.
Claim 3 recites the following additional elements:
the map data creation unit; which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim 4 recites the abstract ideas as follows:
wherein the matching ratio includes a matching ratio between a plurality of the existing detection points forming the map data and a plurality of the current state detection points detected by one scan; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining whether several newly-sighted features in a single field of view are similar enough to previously-noticed features to be the same.
Claim 4 recites the following additional elements:
of the non-contact sensor; which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim 5 recites the abstract ideas as follows:
wherein the detection point includes a plurality of current state detection points detected by a plurality of scans; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person repeatedly viewing or otherwise examining the same area, and detecting an object in the area.
and the matching condition includes that the number of detection times at which the same current state detection point has been detected is equal to or higher than a threshold of the number of detection times; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining that multiple observations of an object are in fact observations of the same object.  In addition, the calculation of ratios is math which may be done mentally.
Claim 5 recites the following additional elements:
of the non-contact sensor; which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.


Claim 6 recites the abstract ideas as follows:
sets a defined area around the work machine;  which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining an area in which a working machine should remain for its operation
wherein the current state detection point includes the current state detection point detected in the defined area; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person focusing their attention on the objects within the operating area of the machine being used,
Claim 6 recites the following additional elements:
a defined area setting unit; which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim 7 recites the abstract ideas as follows:
wherein the traveling path includes a tilt change position; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining the attitude change of the machinery as it moves throughout a planned path.  Given knowledge or simple observation of the area, this can be considered as known mentally, as the claim is written at a high level of generality without specifying the degree of calculation accuracy.
and the current state detection point includes a current state detection point of an object in front of the work machine traveling on the traveling path; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person observing and detecting object in in front of them or their machinery’s path.
Claim 12 recites the abstract ideas as follows:
detecting a position of a work machine traveling on a traveling path; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person identifying an object’s location.
detecting a position of an object around the work machine; which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person recognizing objects in their or their vehicle’s vicinity.
creating map data on a basis of a detection point of the object and detection data of the position sensor, the detection point … satisfying a defined matching condition which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person mentally mapping objects to locations.
Claim 12 recites the following additional elements:
a position sensor; a non-contact sensor; detected by the non-contact sensor which are each examples of mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)). Specifically, a distance sensor is an example of a generic computer. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 20130093613) in view of Kawamata (JP 2015138418), herein after referred to as Itoh and Kawamata respectively.
Itoh teaches:
a non-contact sensor that detects a position of an object around the work machine; ([0011] "A radar device, comprising: the signal processing device according to any one of (1) to (3); a transmitter configured to output the transmission wave; and a receiver configured to receive the reflection wave.)
and a map data creation unit that creates map data on a basis of a detection point of the object and detection data of the position sensor, ([0069] "Then, a peak signal classification process is performed to classify positions of the peak signals that form the sensing points of stationary objects, which are targeted for pairing between the plurality of groups generated in the up period and the plurality of groups generated in the down period in the process of step S105, into any one of a plurality of areas in a map that corresponds to a peripheral area of the vehicle (step S104)." [0071] "On the other hand, stationary object peak map generation in step S104 will, be described in detail later using the drawings of FIGS. 5 to 8.")
the detection point being detected by the non-contact sensor and satisfying a defined matching condition. ([0003] "Here, the combination of the peak signals is determined by the speed of a vehicle having a radar device, the signal strength of the peak signal, and angle information. Further, a continuity determination process is performed to detect whether a recently detected sensing point is the sensing point of the same object as that of the past sensing point detected in the past and whether this sensing point has been continually detected multiple times, and if the sensing point has been continually detected over a predetermined number of times as the result of the determination, data of the latest sensing point is stored in a memory provided in the radar device.")
Itoh does not explicitly teach:
A work machine control system
a position sensor that detects a position of a work machine traveling on a traveling path;
In the same field of endeavor, Kawamata teaches:
A work machine control system ([0117] “FIG. 22 is a schematic configuration diagram of an autonomous traveling dump 150 according to an embodiment of the present invention. In the autonomous traveling dump truck 150 shown in FIG. 1, an autonomous traveling dump vehicle terminal system 1530 is mounted in a cockpit 1610. The autonomous traveling dump 150 includes a GPS antenna 1620 for performing GPS positioning and a wireless LAN antenna 1615 for performing wireless communication with the control center system 1500.”)
a position sensor that detects a position of a work machine traveling on a traveling path; ([0116] “An autonomous traveling dump on-vehicle terminal system 1530 is a dump side vehicle position positioning part 1533 for positioning a vehicle position by using a GPS”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to apply the control methods to a working machine and incorporate GPS as taught by Kawamata to prevent collisions by dump trucks [0018]. Motivation to combine Itoh with Kawamata to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Kawamata [0136].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Asahara (JP 2009169845), herein after referred to as Asahara.
Modified Itoh teaches the system of Claim 1, and Itoh further teaches:
a map data storage unit that stores the map data, ([0051] "In the memory 11b of the signal processing unit 11, data indicative of the past sensing point (information on the relative distance, the relative speed, and the angle (horizontal position) against the object that is configured using the information on the vehicle 1 and the sensing point) and the counter value for the past sensing point are stored (storage means according to the present invention). In the memory 11b, data of a plurality of sensing points and counter values for the respective sensing points are stored, and depending on the result of the continuity determination, the data of the sensing points and the counter values are updated.")
wherein the detection point includes an existing detection point forming the map data stored in the map data storage unit, and a current state detection point detected by the non-contact sensor, ([Fig 4, items S102 to S108] [0051] "In the memory 11b of the signal processing unit 11, data indicative of the past sensing point (information on the relative distance, the relative speed, and the angle (horizontal position) against the object that is configured using the information on the vehicle 1 and the sensing point) and the counter value for the past sensing point are stored (storage means according to the present invention). In the memory 11b, data of a plurality of sensing points and counter values for the respective sensing points are stored, and depending on the result of the continuity determination, the data of the sensing points and the counter values are updated." [0082] "Returning to step S110, if the counter value of the recent sensing point is equal to or larger than the data output threshold value, a sensing point combination process is then performed (step S111). This sensing point combination process is a process in which one or plural sensing points, each of which is one reflection point of one object data, are combined to provide one object data. Specifically, the sensing point combination process is a process in which sensing points, which are based on one or plural reflection points from one object of a moving object, such as a car, a truck, and a motorcycle, and a stationary object, such as a guard rail and a railway bridge, are combined as one object data.")
Itoh does not explicitly teach:
and the matching condition includes that a matching ratio between the existing detection points and the current state detection points is equal to or lower than a threshold of the matching ratio.
In the same field of endeavor, Asahara teaches:
and the matching condition includes that a matching ratio between the existing detection points and the current state detection points is equal to or lower than a threshold of the matching ratio. ([0029] "For example, a threshold value may be set in the size of the difference point (the number of adjacent cells), and a small difference point less than the threshold value may be excluded from the update point.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to incorporate a matching condition in which the match ratio between existing and current detection points is below a set threshold, as taught by Asahara to determine whether to update a data point on a map [0003]. Motivation to combine Itoh with Asahara to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Asahara [0056].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Asahara.
Modified Itoh teaches the system of Claim 2, but Itoh does not explicitly teach:
wherein the map data creation unit creates the map data using the current state detection point that does not match the existing detection point when the matching ratio is equal to or lower than the threshold of the matching ratio.
In the same field of endeavor, Asahara teaches:
wherein the map data creation unit creates the map data using the current state detection point that does not match the existing detection point when the matching ratio is equal to or lower than the threshold of the matching ratio. ([0027] "Based on the difference between the old environment map 130 and the new environment map 131, the updated location determination unit 18 determines an updated location from the old environment map 130 in the new environment map 131." [0029] "For example, a threshold value may be set in the size of the difference point (the number of adjacent cells), and a small difference point less than the threshold value may be excluded from the update point.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to update map data based on the match ratio between existing and current detection points being below a set threshold, as taught by Asahara to determine whether to update a data point on a map [0003]. Motivation to combine Itoh with Asahara to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Asahara [0056].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, further in view of Itoh.
Modified Itoh teaches the system of Claim 2, and Itoh further teaches:
wherein the matching ratio includes a matching ratio between a plurality of the existing detection points forming the map data and a plurality of the current state detection points detected by one scan of the non-contact sensor. ([0051] "In the memory 11b, data of a plurality of sensing points and counter values for the respective sensing points are stored, and depending on the result of the continuity determination, the data of the sensing points and the counter values are updated." [0089] "The radar device 2 detects a plurality of sensing points, that is, sensing point 101, sensing point 102, sensing point 103, and sensing point 104, with respect to the stationary object A1 located in the traveling direction (+y direction) of the vehicle on the road C1")
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, further in view of Itoh.
Modified Itoh teaches the system of Claim 1, and Itoh further teaches:
wherein the detection point includes a plurality of current state detection points detected by a plurality of scans of the non-contact sensor ([Fig 6] [0089] "The radar device 2 detects a plurality of sensing points, that is, sensing point 101, sensing point 102, sensing point 103, and sensing point 104, with respect to the stationary object A1 located in the traveling direction (+y direction) of the vehicle on the road C1")
and the matching condition includes that the number of detection times at which the same current state detection point has been detected is equal to or higher than a threshold of the number of detection times. ([0074] "Depending on whether the sensing point is continually detected as the result of the continuity determination, the counter value obtained by increasing or decreasing the value is stored in the memory 11b together with the corresponding sensing point data (step S107). In a case where the target sensing point is continually detected three times or more (in a case of continuity twice or more) ("Yes" in step S108), the processing proceeds to step S110, and it is derived whether the counter value of the target sensing point is equal to or larger than the data output threshold value (step S110).")
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kawamata.
Modified Itoh teaches the system of Claim 5, but Itoh does not explicitly teach:
comprising a defined area setting unit that sets a defined area around the work machine,
wherein the current state detection point includes the current state detection point detected in the defined area.
In the same field of endeavor, Kawamata teaches:
comprising a defined area setting unit that sets a defined area around the work machine, ([0014] “A map generation system according to an embodiment of the present invention is directed to an apparatus which generates a boundary line of an approach area (e.g., a discharge floor, a loading place, or the like), which is a predetermined closed area having a surface spread to an extent that a plurality of work machines including a dump truck and a hydraulic excavator can be moved and operated, as map data. The boundary line created by the map creation system is used for specifying an area capable of generating a target track of a dump truck (autonomous travel dump) which is an autonomous traveling vehicle, and the travel of the autonomous travel dump in the approach area is performed on the basis of a target trajectory appropriately generated in the boundary line.”)
wherein the current state detection point includes the current state detection point detected in the defined area. ([0116] “In order to prevent a collision with an obstacle existing in the traveling direction of an autonomous traveling dump 150, an external world recognition unit (e.g., a LiDAR ( Laser Imaging Detection and Ranging ) for performing distance measurement by a laser and an external recognition device such as a stereo camera) 1539 for recognizing an external environment is provided. This vehicle is provided with a vehicle control part 1580 for autonomously traveling an autonomous traveling dump 150, a travel command part 1557 for issuing a travel command to the vehicle control part 1580"  As the vehicle is described as bound by the boundaries of a defined area above, the detection can be inferred to take place within said boundaries)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Hatanaka (US 20160363454), herein after referred to as Hatanaka
Modified Itoh teaches the system of Claim 5, and Itoh further teaches:
and the current state detection point includes a current state detection point of an object in front of the work machine traveling on the traveling path. ([Fig 6] Objects are in front of the vehicle and on its current path)
Itoh does not explicitly teach:
wherein the traveling path includes a tilt change position,
In the same field of endeavor, Hatanaka teaches:
wherein the traveling path includes a tilt change position, ([0130] “The calculation unit 12F then calculates, for each of the multiple travel routes A that are set by the setting unit 12E at step S102, predictive values of the travel state in which the mobile object 11 travels along each of the multiple travel routes A (step S106). The calculation unit 12F calculates, regarding each of the multiple travel routes A that are set at step S102, predictive values for respective variable factors (for example, attitude, degree of swing, sink, etc.) for each window W in the search area F. The details of the predictive value calculation process at step S106 will be described below.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to factor a tilt angle into the travel path as taught by Hatanaka to select from between multiple potential travel paths [0093]. Motivation to combine Itoh with Hatanaka to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Hatanaka [0179].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, further in view of Itoh.
Modified Itoh teaches the system of Claim 5, and Itoh further teaches:
wherein the map data creation unit creates the map data using the current state detection point at which the number of detection times is equal to or higher than the threshold of the number of detection times. ([0044] “If the counter value becomes equal to or larger than a data output threshold value once or more, it is considered that object data configured by the sensing point exists, and the object data is output from the signal processing unit 11 to the vehicle control unit 3 (output means according to the present invention)." [0048] "On the other hand, the sensing point has a relative distance, a relative speed, and an angle as parameter values, and the object data has parameters of the relative distance, the relative speed, and the angle of the configured sensing point.")
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Komura (JP 2013061270), hereinafter referred to as Komura.
Modified Itoh teaches the system of Claim 1, but Itoh does not explicitly teach:
comprising a collation position data calculation unit that collates detection data of the non-contact sensor with the map data created by the map data creation unit,
and calculates collation position data indicating a collation position of the work machine.
In the same field of endeavor, Komura teaches:
comprising a collation position data calculation unit that collates detection data of the non-contact sensor with the map data created by the map data creation unit, ([0018] “A reference map data storage section 10 for storing reference map data including a 2 dimensional image (reference image) taken from the vehicle side at the position linked to a predetermined point on the plane map data in advance on a network, for example ; A reference image managing part 9 for acquiring predetermined reference map data from the reference map data storing part 10 and managing the reference image and a reference pixel pattern preparing part 7 for creating a reference pixel pattern from the reference image in the reference image managing part 9 ; A pixel pattern matching part 5 for collating the observed pixel pattern and the reference pixel pattern by image matching ; This device is provided with a current position calculation part 6 for calculating a true current position of a vehicle on the basis of position information by GPS or the like and a collation result by a pixel pattern collation part 5, and a correction part 4 for correcting a value calculated from a collation result in a current position calculation part 6.
and calculates collation position data indicating a collation position of the work machine. ([0014] “(c) collating the observed image and the reference image corresponding to the temporary current position which is the stored current position by image matching ; and (d) calculating a true current position of the movable body based on a result of collation in the step (c).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to incorporate a collation data calculation unit and calculate said data to indicate a collation position, as taught by Komura to calculate position according to known observed landmarks [0011]. Motivation to combine Itoh with Komura to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Komura [0101].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Naimark (US 20120089292), hereinafter referred to as Naimark
Modified Itoh teaches the system of Claim 1, but Itoh does not explicitly teach:
comprising a travel control device that controls a traveling state of the work machine on a basis of the collation position data calculated by the collation position data calculation unit when detection accuracy of the position sensor decreases.
In the same field of endeavor, Naimark teaches:
comprising a travel control device that controls a traveling state of the work machine on a basis of the collation position data calculated by the collation position data calculation unit when detection accuracy of the position sensor decreases. ([0046] "GNM reports current positional accuracy of the vehicle to mission computer. In case when positional accuracy approaches limits of acceptable accuracy (for example vehicle gets to 9 m rms accuracy versus 10 m rms max acceptable accuracy and there is no GSG update expected soon to reduce uncertainty) GNM will advise Mission Computer about possible vehicle actions. Those actions may include requesting more APIs, calibration of yet not calibrated sensors, turning on power for currently unpowered sensors, slowing motion down, coming back along trajectory to reduce uncertainty and repeat last segment of the mission with added-on sensors to improve local map, or moving off trajectory mission toward the Global Sensors Group, or GSG, faster update or to meet and communicate with other player to form distributed vehicle.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to control the machine’s travel state based on the perceived accuracy of the collated data, as taught by Naimark to address a positional accuracy measurement which is approaching unacceptability [0044]. Motivation to combine Itoh with Naimark to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kawamata.
Modified Itoh teaches the system of Claim 5, but Itoh does not explicitly teach:
A work machine comprising the work machine control system according to claim 1.
In the same field of endeavor, Kawamata teaches:
A work machine comprising the work machine control system according to claim 1. ([0117] “FIG. 22 is a schematic configuration diagram of an autonomous traveling dump 150 according to an embodiment of the present invention. In the autonomous traveling dump truck 150 shown in FIG. 1, an autonomous traveling dump vehicle terminal system 1530 is mounted in a cockpit 1610. The autonomous traveling dump 150 includes a GPS antenna 1620 for performing GPS positioning and a wireless LAN antenna 1615 for performing wireless communication with the control center system 1500.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh teach the actual work machine being controlled, as taught by Kawamata to describe the machine benefitting from this system [0002]. Motivation to combine Itoh with Kawamata to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Kawamata [0136].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 20130093613) in view of Kawamata.
Itoh teaches:
detecting a position of an object around the work machine with a non-contact sensor; ([0011] "A radar device, comprising: the signal processing device according to any one of (1) to (3); a transmitter configured to output the transmission wave; and a receiver configured to receive the reflection wave.)
and creating map data on a basis of a detection point of the object and detection data of the position sensor, ([0069] "Then, a peak signal classification process is performed to classify positions of the peak signals that form the sensing points of stationary objects, which are targeted for pairing between the plurality of groups generated in the up period and the plurality of groups generated in the down period in the process of step S105, into any one of a plurality of areas in a map that corresponds to a peripheral area of the vehicle (step S104)." [0071] "On the other hand, stationary object peak map generation in step S104 will, be described in detail later using the drawings of FIGS. 5 to 8.")
the detection point being detected by the non-contact sensor and satisfying a defined matching condition. ([0003] "Here, the combination of the peak signals is determined by the speed of a vehicle having a radar device, the signal strength of the peak signal, and angle information. Further, a continuity determination process is performed to detect whether a recently detected sensing point is the sensing point of the same object as that of the past sensing point detected in the past and whether this sensing point has been continually detected multiple times, and if the sensing point has been continually detected over a predetermined number of times as the result of the determination, data of the latest sensing point is stored in a memory provided in the radar device.")
Itoh does not explicitly teach:
A work machine control method
In the same field of endeavor, Kawamata teaches:
A work machine control method ([0117] “FIG. 22 is a schematic configuration diagram of an autonomous traveling dump 150 according to an embodiment of the present invention. In the autonomous traveling dump truck 150 shown in FIG. 1, an autonomous traveling dump vehicle terminal system 1530 is mounted in a cockpit 1610. The autonomous traveling dump 150 includes a GPS antenna 1620 for performing GPS positioning and a wireless LAN antenna 1615 for performing wireless communication with the control center system 1500.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Itoh to apply the control methods to a working machine and incorporate GPS as taught by Kawamata to prevent collisions by dump trucks [0018]. Motivation to combine Itoh with Kawamata to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle control and knowledge well known in the art, as well as from Kawamata [0136].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663